DETAILED ACTION

This action is responsive to Applicant’s reply filed on 27 July 2022 (hereinafter “Reply”). This action is made Final.
	
Status of the Claims
Claims 1-2, 4-5, 16-18, 23-29, and 31-33 are currently amended.
Claims 3, 6, 8-15, 19, and 21-22 have been canceled.
Claims 1-2, 4-5, 7, 16-18, 20, and 23-33 are pending.

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Claims 1-2, 4-5, 7, 16-18, 20, and 23-33 are not entitled to the benefit of prior-filed Application Nos. 15/537,338 and 16/854,628.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) or under 35 U.S.C. §§ 120, 121, or 365(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 119(e). The later-filed application must be an application for a patent for an invention which is also disclosed in the prior-filed application (nonprovisional application or provisional application). The disclosure of the invention in the prior-filed application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a), except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for one or more claims of this application. 
Regarding claim 1, there is a lack of support for the following limitation: “in response to the first user input, displaying, by the terminal, first feature information with the first visual representation, wherein the first feature information comprises a first expression of a user mood, and wherein the first expression of the user mood is displayed as an optional information display option, and the optional information display option provides for replacing or changing the first expression of the user mood.” The prior-filed applications do not disclose these limitations for at least the same reasons provided below with respect to the disclosure of the instant application.
Claims 2, 4-5, 7, and 23-24 depend on claim 1, and thus are not supported for at least the reasons given above. 
Claims 16-18, 20, and 25-33 are also not supported for at least the same reasons given above.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4-5, 7, 16-18, 20, and 23-33 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, there does not appear to be adequate support for the following newly amended/added limitation: “in response to the first user input, displaying, by the terminal, first feature information with the first visual representation, wherein the first feature information comprises a first expression of a user mood, and wherein the first expression of the user mood is displayed as an optional information display option, and the optional information display option provides for replacing or changing the first expression of the user mood.” 
Applicant has indicated that support for the amendments can be found in paragraphs 73, 75, 99, 102, 138, 141, 168, 171, 206, 208, and 253 of the published application. Reply at 10. However, the referenced portion of the application does not disclose the above limitation. Rather, the application teaches that “[a feature such as “angry”, “happy”, “sad”, “anxious”, or “surprised”] may be displayed on the client as an optional information display option. The [user mood] corresponding to media information may be replaced or changed.” See, e.g., Spec. ¶ 73. Thus, unlike the limitation at issue, the specification does not link replacing or changing the expression of the user mood to operation of the optional information display option.
Additionally, claim 1 defines the invention in functional language specifying a desired result. A claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. MPEP § 2163.03(V). Specifically, a software-related claim must adequately describe, in sufficient detail, a computer and algorithm that achieves the claimed functionality. Id. § 2161.01(I). With regards to the claim at issue, the written description fails to provide an algorithm for replacing or changing a displayed expression of user mood.
Claims 2, 4-5, 7, and 23-24 are rejected for substantially the same reason indicated above for claim 1, at least due to their dependence on the claim.
Claims 16-18, 20, and 25-33 are rejected for substantially the same reasons given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 16-18, 20, and 23-33 are rejected under 35 U.S.C. § 103 as being unpatentable over Mikan et al., US 2013/0121481 A1, in view of Martinez, US 2014/0236596 A1, further in view of Gandhi et al., US 2009/0063992 A1.
Regarding claim 1, the combination of Mikan with Martinez and Gandhi teaches a method for communication between users of a group chat application, comprising: 
Displaying, by a terminal, a user interface of a chat application, wherein displaying the user interface of the chat application comprises displaying a first visual representation of speech information from a first user sent by the terminal. In Mikan, a GUI may display multiple audio messages exchanged between multiple users. Mikan ¶¶ 54-55, figs. 5-8. The GUI may include a visual representation of speech information (i.e., a “voice note”). Id. ¶¶ 71-72, 99-100, fig. 8. Moreover, Applicant’s admitted “prior art” depicts the claimed user interface of a chat application comprising visual representations of speech information. See Spec. fig. 1.
Receiving, by the terminal, a first user input from the first user on a first function control corresponding to the first visual representation; and in response to the first user input, displaying, by the terminal, first feature information with the first visual representation, wherein the first feature information comprises a first expression of a user mood, and wherein the first expression of the user mood is displayed as an optional information display option. In Mikan, the GUI may display additional information (e.g., within a pop-up window). Mikan ¶¶ 72, 77, 97, figs. 5-8. The additional information may include a transcription of speech information, a name of the person associated with speech information, a duration of the speech information, etc. Id. ¶¶ 72, 77. A pop-up window is a window that appears in response to user selection. Pop-up window, Microsoft Computer Dictionary (5th ed. 2002). In Mikan, a function control (e.g., a button or icon) may receive user input in order to perform an operation. Mikan ¶¶ 72-77, 97. Mikan does not disclose that the displayed additional information may be an expression of a user mood. However, in Martinez, a chat application may display a user mood (i.e., emotion) along with a visual representation of speech information. Martinez fig. 2 (step 214), ¶¶ 29, 34-39. Likewise, in Gandhi, a chat application may display a user mood along with a visual representation of a message. Gandhi fig. 4.
The optional information display option provides for replacing or changing the first expression of the user mood. Mikan does not disclose that the replacing or changing an expression of user mood. However, in Gandhi, a chat application may change an expression of user mood. Gandhi ¶¶ 39, 43.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Mikan’s chat application comprising a GUI displaying representations of multiple audio messages with Martinez and/or Gandhi’s processes of presenting a user mood together with a visual representation of a message. Such a modification would compensate for the emotional information that may be lost during a transcription process, and thus facilitate a richer user experience and improve communication. See Martinez ¶ 13.
Regarding claim 2, which depends on claim 1, Mikan teaches: receiving, by the terminal, a second user input corresponding on the first visual representation; and after receiving the second user input, ceasing, by the terminal, display of the first feature information. A pop-up window is a window that may be hidden in response to user input. Pop-up window, Microsoft Computer Dictionary (5th ed. 2002). In Mikan, user input may be received on a function control (e.g., a button or icon) in order to perform an operation. Mikan ¶¶ 72-77, 97 (disclosing activating a button or icon to “close a pop up screen”).
	Regarding claim 4, which depends on claim 1, Mikan teaches wherein the first visual representations is displayed with an identification of the first user. Mikan ¶ 72.
Regarding claim 5, which depends on claim 1, Mikan teaches wherein a selection of the first visual representation results in the speech information being played at the terminal. Mikan ¶ 72.
Regarding claim 7, which depends on claim 1, Mikan teaches wherein the chat application facilitates exchange of audio messages between more than two users. Mikan ¶¶ 81, 84.
Regarding claim 23, which depends on claim 1, Martinez and/or Gandhi teach wherein the first feature information is not part of the speech information. In Martinez, a chat application may display a user mood (i.e., emotion) along with a visual representation of speech information. Martinez fig. 2 (step 214), ¶¶ 29, 34-39. Likewise, in Gandhi, a chat application may display a user mood along with a visual representation of a message. Gandhi fig. 4. In both cases, the user mood is distinct from speech information.
Regarding claim 24, which depends on claim 1, the combination of Mikan with Martinez and Gandhi teaches wherein the first feature information comprising the first expression of user mood is displayed at both the terminal and a second terminal. In Mikan, a GUI may display multiple audio messages exchanged between multiple users. Mikan ¶¶ 54-55, figs. 5-8. The GUI may display additional information (e.g., within a pop-up window). Id. ¶¶ 72, 77, 97, figs. 5-8. Mikan does not disclose that the displayed additional information may be an expression of a user mood. However, in Martinez, a chat application may display a user mood (i.e., emotion) along with a visual representation of speech information. Martinez fig. 2 (step 214), ¶¶ 29, 34-39. Likewise, in Gandhi, a chat application may display a user mood along with a visual representation of a message. Gandhi fig. 4.
Claims 16-18, 20, and 25-26 are drawn to instructions stored in a medium that implement methods similar to the methods recited in claims 1-2, 4-5, 7, and 23-24. Accordingly, these claims are rejected for substantially the same reasons indicated in the above rejections of the corresponding claims.
Claims 27-33 are drawn to an apparatus that implements methods similar to the methods recited in claims 1-2, 4-5, 7, and 23-24. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.

Response to Arguments
I. Nonobviousness
First, Applicant argues that Martinez and Roberts to not disclose “the emotion or mood icon being displayed as an option information display option which provides for replacing or changing the first expression of the user mood.” Reply at 10. However, this argument is moot because the argument does not apply to the combination of references being used in the current rejection to teach the newly amended/added limitations. Specifically, Gandhi teaches that a chat application may change an expression of user mood. Gandhi ¶¶ 39, 43. Applicant is referred to the above detailed rejections for further explanation.
Second, Applicant alleges that Martinez and Roberts to not disclose “displaying a visual representation with feature information corresponding to a message sent by the terminal.” Reply at 10. However, as explained above in the detailed rejection, Mikan teaches these limitations. Accordingly, Applicant’s allegation is irrelevant.
Third, Applicant argues that displaying an expression of user mood in response to receiving a user input would be “contrary to the purpose of including the emotion information according to Martinez.” Reply at 10-11. Martinez states that the purpose of providing emotion information is to enhance the user experience. Martinez ¶ 13. Displaying an expression of user mood in response to receiving user input would facilitate an enhanced user experience. Thus, Applicant’s argument is not persuasive.

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Mon. - Fri., 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144